Citation Nr: 1414076	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to June 1966 and from June 1993 to May 1994.  He also served in the United States Naval Reserve prior to beginning active duty in August 1961; the Indiana Army National Guard; and the United States Army Reserve, specifically, the Active Guard Reserve (AGR).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims for entitlement to service connection for hearing loss and an acquired psychiatric disorder.  

In January 2009, the Veteran presented sworn testimony during an RO hearing before a decision review officer (DRO).  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board subsequently remanded the claims on appeal for further development in March 2012.  The Board's March 2012 remand instructions and the subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below.


FINDINGS OF FACT

1.  Current hearing loss, which is considered disabling under VA standards, is at least as likely to have had its onset during active duty between 1961 and 1966 as it is likely to have begun after separation from active duty.

2.  The Veteran failed to report for a VA examination scheduled in connection with his claim for entitlement to service connection for an acquired psychiatric disorder, in June 2012, without explanation or request to reschedule; he was notified of the date and time of the examination at his address of record.
 
3.  There is insufficient evidence of record to establish whether an acquired psychiatric disorder is causally or etiologically related to military service. 


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.385 (2013). 

2.  The criteria for service connection for an acquired psychiatric disorder, to include anxiety, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Without deciding whether the notice and development required has been satisfied with respect to the issue of entitlement to service connection for bilateral hearing loss, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefit sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

With regard to the claim of entitlement to service connection for an acquired psychiatric disorder, a predecisional letter, sent in November 2006, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Pursuant to the Board's March 2012 remand directive, the AMC sent the Veteran additional notice in April 2012, which provided information as to the evidence necessary to support a claim for service connection on a secondary basis.  Thus, the duty to notify has been satisfied with regard to this claim.  

The duty to assist was also met in this case.  The Veteran's private treatment records,  service treatment records, and statements from the Veteran and his representative are in the Veteran's VA claims file.  In accordance with the Board's March 2012 remand directives, the AMC also requested and acquired the Veteran's complete service personnel records from his time in the Indiana National Guard, which have been associated with the claims file.  No additional pertinent evidence has been identified by the Veteran.

Pursuant to the Board's March 2012 Remand, the Veteran was scheduled for an examination in June 2012 at the Marion VA Medical Center (VAMC).  The Veteran failed to report for the scheduled examination and has offered no explanation for the failure to report, nor has he asked VA to reschedule the examination.  Although an October 2012 supplemental statement of the case  informed him that his failure to report had resulted in the denial of his claim, the Veteran's representative's February 2014 appellate brief did not address the failure, and instead appears to argue the evidence of record is sufficient to grant the benefits sought.

Even though a copy of the VA examination notice is not contained within the claims file, the Board will presume that the VAMC electronically generated and mailed the Veteran notice of the scheduled examination at his address of record.  Thus, the presumption of regularity of the mail applies because VA's general practice does not include maintaining a hard copy of the notice letter and its absence from the claims file "cannot be used as evidence to demonstrate that notice was not mailed."  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  Additionally, the RO sent the Veteran correspondence in April 2012 informing him of the importance of reporting for the scheduled examination and the potential consequence of failure to report under 38 C.F.R. § 3.655.

The duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by attending the scheduled VA examination, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, although the Veteran did not present for the June 2012 VA examination, the record reflects that he was afforded the opportunity to do so, as instructed by the Board in the March 2012 Remand.  As this is in substantial compliance with the Board's remand directives, further remand is not required for this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker v. Shinseki, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system, and therefore to be a disease that is included under section 3.309(a).  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker, 708 F.3d at 1340 (Fed. Cir. 2013) (noting in a case involving a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)).  

III.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded a VA audiological examination in February 2008.  The examiner documented objective findings showing hearing loss which meets the definition of disabled hearing for VA purposes.  See 38 C.F.R. § 3.385 (2013).  Thus, the remaining questions are whether hearing loss had its onset during active duty or is otherwise the result of a disease or injury, including noise exposure, incurred in active duty.  

The Veteran contends that his bilateral hearing loss is a result of his in-service noise exposure.  At the February 2008 VA examination, the Veteran reported military noise exposure to aircraft missiles, rifles, and pistols.  He denied wearing hearing protection while in the military and denied excessive noise exposure in his post-service civilian or occupational activities.  The Veteran's service records support his contentions of in-service noise exposure, as his DA Form 20 shows that he served in an artillery unit in the early 1960s, and his DD Form 214 for the mid-1960s  show that the Veteran had a military occupational specialty of air traffic controller.  The Veteran's in-service excessive noise exposure is therefore conceded.   

At his January 2009 DRO hearing, the Veteran testified that he began experiencing subjective hearing loss when he was with the 52nd Artillery in Texas and was exposed to missile test firing in 1962.  The February 2008 VA examiner opined that the Veteran's hearing loss was less likely than not a result of military noise exposure, relying on a service medical examination report dated in September 1962 and a May 1966 separation examination which the VA examiner indicated demonstrated hearing within normal limits.  

However, the Board notes that the September 1962 examination was not the Veteran's enlistment examination report, which was dated in August 1961 and on which audiometric testing results were not included.  Rather, the September 1962 examination was done over a year after the Veteran entered onto active duty.  The examination was conducted for the purpose of "Air Traffic Control Tower

Operator" and showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
20 (25)
LEFT
0 (15)
0 (10)
0 (10)
10 (20)
5 (10)

(NOTE: Before November 1, 1967, audiometric results were reported by the military in standards set forth by the American Standards Association (ASA).  (VA used ASA standards on or before June 30, 1966.)  Those are the figures on the left of each column and are not in parentheses.  Since the mid-1960s, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) and have used by the military, for the most part, unless otherwise noted.  (VA has used ISO-ANSI standards, unless otherwise noted, since July 1, 1966.)  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

In addition to the puretone threshold of 20 (25) at 4000 Hz in the right ear, the puretone thresholds at 6000 and 8000 Hz in the right ear were 40 (50) and 40 (50), respectively.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, some degree of hearing loss in the right ear was shown on this examination.  Moreover, the September 1962 Army examiner noted a diagnosis of hearing loss, right ear, a fact which the February 2008 VA examiner did not mention in his own report.  Thus, the Board notes that the VA examiner's notation of "hearing well within normal limits, bilaterally", on the September 1962 report was incorrect with regard to the right ear.  Furthermore, there were examination reports dated in October 1963 and November 1965 which showed some degree of hearing loss at 500 Hz and 8000 Hz on the right and at 500 Hz on the left and at 4000 Hz and 8000 Hz on the right, respectively.  The VA examiner did not mention these reports in his own report.

Although the May 1966 separation examination showed hearing acuity within normal limits, the next time the Veteran's hearing was tested was in June 1973 upon enlistment into the Army Reserve at which time it was noted that the Veteran had "hightone hearing loss from 4 to 6,000" Hz.  The February 2008 VA examiner did not note this hearing test which was conducted seven years after separation from active duty and did not provide a rationale as to why the separation examination report should be relied upon so heavily in concluding that hearing loss did not likely have its onset in service when other examinations in service showed hearing loss and the first examination conducted after service also showed hearing loss.  Of the five audiometric reports, the separation examination report is inconsistent with the other four in that it is the only report that does not show the presence of some degree of hearing loss.  The VA examiner did not address this inconsistency. 

For these reasons, the Board finds the February VA examiner's opinion to carry little probative weight.  Additionally, the opinion's probative weight is diminished because the examiner considered only the Veteran's initial period of active service, and did not consider his June 1993 to May 1994 period of active duty.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  The Board could remand the case for a more thorough opinion.  However, given that the audiometric results conducted during active duty show some degree of hearing loss and the first report after service also shows hearing loss, the Board concludes that the evidence is sufficient to show that hearing loss had its onset during active duty.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, the Board need not resolve the question of causation based on noise exposure in service because it is enough that a disease develop coincident with service for service connection to be warranted.  38 C.F.R. § 3.303(a) (service connection basically "means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . .") (emphasis added).

For the reasons noted above, the Board finds the evidence of record to be in relative equipoise regarding whether it is at least as likely that hearing loss had its onset during active duty between 1961 and 1966 as it is likely that it had its onset after separation from active duty.  The evidence in this case being found to be evenly balanced, as required by law and VA regulations, the benefit of the doubt rule is for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss is warranted. 

IV. Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder that is etiologically related to his military service including Army National Guard annual training.  He also has asserted that he experiences anxiety that is secondary to his service-connected costochondritis.

The Veteran's VA claims file contains private treatment records from September and October 2006 that include diagnoses of depression with anxiety and panic disorder.  The Veteran thus has a current disability, as required for entitlement to service connection.  Therefore, the remaining question is whether a psychiatric disorder had its onset during active service or is otherwise the result of a disease or injury incurred in active service.

As discussed earlier, the Board remanded the claim for a VA medical examination and opinion; however, the Veteran failed to report to the scheduled examination.  His failure to cooperate with VA has resulted in VA's inability to acquire the evidence needed that may have established an etiological link between his psychiatric disorder and military service.  As stated by the Court of Appeals for Veterans Claims, "[t]he duty to assist is not always a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original claim for compensation, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655 (2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board has considered the Veteran's lay statements regarding the etiology of his acquired psychiatric disorder.  The Board finds, however, that the Veteran is not competent to testify that his panic disorder or depression were caused by his military service.  These disabilities are not simple medical conditions that can be causally related to active service without medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, although the Veteran has alleged that his anxiety had its onset during service, he is not competent to state that the symptom of anxiety he experienced in service was demonstrative of the onset of an acquired psychiatric disorder or whether that particular symptom of anxiety is related to the disability he experiences currently.  Therefore, the Board finds that the Veteran's statements regarding nexus do not constitute competent evidence on which the Board can make a determination on entitlement to service connection.  The service treatment records contain no notation documenting symptoms related to, or a diagnosis of, an acquired psychiatric condition, and the private treatment records containing diagnoses do not mention the Veteran's service.  There is thus no competent evidence relating the Veteran's current psychiatric disorders to active service, and the balance of the evidence does not demonstrate a causal relationship.
Thus, the Board finds that the overall evidence of record does not support a finding of an etiological link between the Veteran's acquired psychiatric disorders and his military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for an acquired psychiatric disorder, to include anxiety, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


